In an action inter alia to recover damages for breach of a construction contract, defendant appeals from so much of an order of the Supreme Court, Nassau County, dated October 3, 1975, as *595granted plaintiff’s cross motion for leave to serve (1) a verified claim, pursuant to section 3813 of the Education Law, nunc pro tunc, and (2) an amended complaint. Order affirmed insofar as appealed from, without costs or disbursements. Under the circumstances of this case, which involves a dispute as to the date when a construction contractor was declared to be in default under the terms of a contract prepared by defendant, we believe that Special Term properly exercised its discretion in permitting plaintiff to comply with section 3813 of the Education Law nunc pro tunc. Cohalan, Acting P. J., Hargett, Damiani, Rabin and Titone, JJ., concur.